         Case 1:18-cr-00873-VSB Document 58 Filed 10/02/20 Page 1 of 8
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
YEs,                                                   Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       October 2, 2020
BY ECF

The Honorable Vernon S. Broderick
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Carlton Vanier, S1 18 Cr. 873 (VSB)

Dear Judge Broderick:

         The Government submits this letter in advance of the sentencing of Carlton Vanier
(“Vanier” or the “defendant”) in the above-referenced matter, currently scheduled for October 9,
2020 at 11:00 a.m. Vanier trafficked a 15-year-old minor victim and conspired, and ultimately
did, traffic a second minor victim, who was approximately 12 or 13 years old. Vanier used extreme
force against these minor victims, on one occasion striking one victim so hard as to dislodge her
braces. The defendant treated these very young women as his property, forcing them to engage in
prostitution so that he could profit from it, and he caused them irreversible trauma. Because of the
nature of his conduct and the exceptional vulnerability and harm caused to his minor victims, the
Government submits that a sentence within the Guidelines Range of 360 months to life is necessary
and appropriate.

A. Background

        On December 11, 2018, a Grand Jury sitting in the Southern District of New York returned
an indictment, 18 Cr. 873 (VSB), charging Carlton Vanier and his co-defendant, Ruben Morciglio
(“Morciglio”), in six counts relating to their sex trafficking of minors (ECF No. 1, the
“Indictment”). Specifically, Count One charged Vanier with conspiring to traffic minor girls for
sex, including at least one minor victim who was, at various points, a resident of a treatment facility
for troubled youth (“Facility-1”), in violation of Title 18, United States Code, Section 1594(c).
Counts Three and Five charged Vanier with two substantive counts of sex trafficking of a minor
and by force, threats of force, fraud, and coercion. On December 12, 2018, Vanier was arrested
and the Indictment unsealed. Vanier has been detained since that date.

        On December 16, 2019, the defended pled guilty, pursuant to a plea agreement with the
Government (the “Plea Agreement”), to one count of sex trafficking of a minor and one count of
participating in a sex trafficking conspiracy, as charged in a superseding information, S1 18 Cr.
873 (VSB) (ECF No. 30, the “Superseding Information”). The Superseding Information charged
Vanier (i) in Count One, with sex trafficking a then 15 year-old minor victim (“Minor Victim-1”),
in violation of Title 18, United States Code, Sections 1591(a), (b)(2), and 2; and (ii) in Count Two,
          Case 1:18-cr-00873-VSB Document 58 Filed 10/02/20 Page 2 of 8
                                                                                         Page 2 of 8


participating in a sex trafficking conspiracy, including by using force, threats of force, fraud, or
coercion, relating to a minor victim who was then approximately 12 or 13 years old (“Minor
Victim-2”), in violation of Title 18, United States Code, Section 1594(c). 1

       The parties stipulated in the Plea Agreement that 360 months to life imprisonment, with a
mandatory minimum term of 120 months’ imprisonment, was the applicable Guidelines range (the
“Stipulated Guidelines Range”). In the Final Presentence Report, dated March 10, 2020 (the
“PSR”), the United States Probation Office (“Probation”) recommended a sentence of 360 months’
imprisonment.

B. Offense Conduct

        As set forth in the PSR, the defendant violently sex trafficked two minor victims, Minor
Victim-1 and Minor Victim-2 (together, the “Victims”). The defendant trafficked Minor Victim-
2 in or about 2010 or 2011, when Minor Victim-2 was approximately 12 or 13 years old. The
defendant “purchased” Minor Victim-2 from another pimp—he paid money to have Minor Victim-
2 under his control. He then brought Minor Victim-2 to his home in the Bronx, New York, made
Minor Victim-2 “choose up” (meaning select the defendant as Minor Victim-2’s pimp), forced
Minor Victim-2 to have sex with him, and then advertised Minor Victim-2 online for commercial
sex. Minor Victim-2 engaged in commercial sex acts on the defendant’s behalf and saw customers
“non-stop” for a two-day period while Minor Victim-2 worked for the defendant. During that
time, the defendant provided Minor Victim-2 with controlled substances, including Molly,
Ecstasy, Xanax, and marijuana, and used force with Minor Victim-2, including by hitting her. The
defendant kept approximately half of the proceeds from Minor Victim-2’s sex acts. (See PSR ¶
12).

        Unfortunately, that was not the end of the defendant’s trafficking of Minor Victim-2.
Several years later, in approximately the fall of 2018, Minor Victim-2, by then an adult, again
encountered the defendant while Minor Victim-2 was engaging in commercial sex acts on behalf
of Morciglio. The defendant forced Minor Victim-2 to leave with him. The defendant picked up
where he had left off several years earlier, advertising Minor Victim-2 for commercial sex acts—
$60 for a “short stay,” $80 for half an hour, $150 for an hour, and $250 for two hours. Apparently,
that did not provide enough of a profit margin for the defendant: he chopped off Minor Victim-2’s
hair so that he would no longer have to pay for Minor Victim-2 to get her hair done regularly.
During this time period, Minor Victim-2 gave all the money she earned from prostitution to the
defendant, which, on a “good” night, was approximately $2,000. (See PSR ¶ 12).

       The defendant also used extreme violence in furtherance of his sex trafficking of Minor
Victim-2. The defendant and Morciglio forced Minor Victim-2 to read books about pimping, listen
to pimp-related music, and watch pimp-related YouTube videos. When Minor Victim-2 told the
defendant he was forcing her to “learn” about things she knew already, he punched her in the neck.
He also threatened certain of Minor Victim-2’s family members, writing, in reference to an

1
 The references to victims in this submission correspond to those in the Superseding Information
and PSR. Minor Victim-1 was identified as Victim-2 in the Indictment. The conduct relating to
Minor Victim-2 was contemplated by Count One of the Indictment, relating to sex trafficking
conspiracy, but Minor Victim-2 was not identified specifically in the Indictment.
          Case 1:18-cr-00873-VSB Document 58 Filed 10/02/20 Page 3 of 8
                                                                                          Page 3 of 8


apparent missing person poster depicting Victim-2, among other things, “u will never see [Minor
Victim-2] again” and “u might wanna change the lock to your house[.]” (See PSR ¶ 14; see also
Ex. A 2).

         The defendant’s exploitation of vulnerable children and his use of violence was not
limited to Minor Victim-2. Beginning in 2016 or 2017, Minor Victim-1, then approximately 15
years old and living in the foster care system, began engaging in commercial sex acts for Morciglio.
Subsequently, Minor Victim-1 began working for the defendant. The defendant advertised Minor
Victim-1 online for commercial sex services on Backpage.com, a website used to advertise women
and girls for prostitution until it was taken down by the Federal Bureau of Investigation in or about
the spring of 2018. The defendant set the prices for Minor Victim-1’s commercial sex. (See PSR
¶ 11). The defendant did not just profit off Minor Victim-1’s body—he branded her as his
property. He marked her as his territory. He had her get a tattoo of his nickname—“Lucky”—on
her face, above her eyebrow, to send a constant message to her and anyone she encountered: she
was under his control. (See Ex. B). Minor Victim-2 also witnessed the defendant use serious and
repeated violence with Minor Victim-1. Minor Victim-2 saw the defendant strike Minor Victim-
1 over the head with a liquor bottle and refuse to allow Minor Victim-1 to go to the hospital because
she was underage; punch Minor Victim-1 in the face, knocking the brackets out of Minor Victim-
1’s braces; and “pull” a firearm on Minor Victim-1. (See PSR ¶ 14).

        Beyond the offense conduct summary set forth in the PSR, pursuant to judicially-
authorized search warrants, the Government also searched and seized certain materials from
certain of the defendant’s electronic devices and his Facebook account. Those materials plainly
show that the defendant’s exploitative conduct with Minor Victim-1 and Minor Victim-2 was not
an aberration. It continued up until at least November 2018, shortly before the defendant’s arrest
the following month. Text messages that read, to provide just a few examples, “How long you
looking for,” “60 baby,” “Are you affiliated with any law,” “How long you looking for baby
incalls,” “U can come to me for 70 for the half,” and “Everything with condom.” These make
plain that the defendant was engaged in operating a commercial sex business, arranging in calls,
charging by the half hour, and, of course, ensuring he was not unwittingly dealing with law
enforcement. (SDNY_000987).              In other words, the defendant continued his pattern of
exploitation up until his arrest, and it seems evident he would have continued doing so.

C. Probation’s Recommendation and the Defendant’s Submission

        Probation calculated that the defendant has a total offense level of 39 and is in criminal
history category of IV, resulting in a guidelines range of 360 months’ to life imprisonment. (PSR
at 25). Probation recommends a sentence of 360 months’ imprisonment, which is within the
Stipulated Guidelines Range. (Id. at 25-28). Probation supports its recommendation with the
following assessment of the defendant’s conduct:

       Vanier’s criminal conduct has become increasingly violent and prior lenient sentences have
       not served as a deterrent. Vanier viewed the victims as property and as a business

2
  The Government is requesting that Exhibits A and B, because they contain personal and/or
identifying information about victims who were minors at the time of the offense conduct, be filed
under seal.
          Case 1:18-cr-00873-VSB Document 58 Filed 10/02/20 Page 4 of 8
                                                                                         Page 4 of 8


       transaction while ignoring that they are human beings. He also used severe physical
       violence and threats of violence against the victims. The damage to the victims caused by
       Vanier cannot be undone and warrants a significant punishment.

 (Id.) Accordingly, Probation finds that “[w]hen considering the factors noted above and the need
to address deterrence, just punishment, respect for the law, and protection of the community, we
respectfully recommend and believe that a sentence of 360 months’ imprisonment is sufficient but
not greater than necessary.” (Id.)

        The defendant’s submission declines to make a specific request for a particular sentence;
rather, the defense submission “attempt[s] to present the Court with a path forward for [the
defendant].” (Def. Mem. at 1).

D. Applicable Law

        As the Court is aware, the Sentencing Guidelines provide strong guidance to sentencing
courts following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397
F.3d 103 (2d Cir. 2005). Because the Guidelines are “the product of careful study based on
extensive empirical evidence derived from the review of thousands of individual sentencing
decisions,” Gall v. United States, 552 U.S. 38, 46 (2007), district courts must treat the Guidelines
as the “starting point and the initial benchmark” in sentencing proceedings. Id. at 49. After that
calculation, however, Your Honor must consider the seven factors outlined in Title 18, United
States Code, Section 3553(a), which include the nature and circumstances of the offense, the
individual characteristics of the defendant, and the need to adequately deter criminal conduct and
promote respect for the law. Id. at 50 & n.6.

E. Discussion

        The Government respectfully submits that the seriousness of the offense, the need to
promote respect for the law, ensure just punishment, protect the public, and afford adequate
deterrence, all warrant imposition of a sentence within the Stipulated Guidelines Range of 360
months to life imprisonment. The Government recognizes the significance of such a sentence, and
it does not make this request lightly. But Vanier, and his co-conspirator, ruined the lives of
multiple young girls. They found vulnerable children, brought them under their control, and used
extreme violence and manipulation for their personal financial gain. As Probation said in the PSR,
the harm done to these victims “cannot be undone.” The defendant’s conduct, the need to deter
both him and others from engaging in similar conduct, and the need to protect the community,
warrant such a sentence.

       1. Seriousness of the Offense and Respect for the Law, and Just Punishment

       The seriousness of this offense cannot be overstated. Vanier victimized some of the most
vulnerable members of our society for money. Vanier trafficked children—only 15 years old and
only 12 or 13 years old—who had, at various points, been in-and-out of the foster care system.

       He did so violently. He struck Minor Victim-1 so hard that he broke the brackets on her
braces. He used whatever tools he could find, striking her with a liquor bottle, scaring her with a
gun. He branded her with a tattoo of his name on her face, a permanent and prominent message
          Case 1:18-cr-00873-VSB Document 58 Filed 10/02/20 Page 5 of 8
                                                                                        Page 5 of 8


of his ownership. Every time Minor Victim-1 saw her own face in a mirror, she was reminded of
his dominion over her. She was then 15 years old. Vanier was in his mid-20’s at the time, nearly
10 years older than Minor Victim-1. The defendant hit Minor Victim-2 as well, and plied her with
a variety of drugs, like Molly, Ecstasy, Xanax, and marijuana so that Minor Victim-2 could, and
did, work “non-stop.” After buying Minor Victim-2 from another pimp, he made her have sex
with him, another way of asserting his ownership. She was then, at most, 13 years old. Minor
Victim-2, as an adult, was revictimized by the defendant, who perversely forced her “learn” about
pimping by making her watch YouTube videos about it. When she did not want to watch the
videos, the defendant punched her in the neck. She had to observe the physical violence that the
defendant used against Minor Victim-1.

       The defendant’s use of violence and control tactics kept the victims in line, it kept them
subdued, and it allowed him to profit from their commercial sex acts. The defendant’s methods
succeeded in reducing the victims to property, to usurping their bodies for his ends. By the time
that Minor Victim-2 worked again for the defendant as an adult, she handed over all of the money
she earned to him, approximately $2,000 on a good night. As the Probation Report said, this is
harm that cannot be undone.

        As noted in the PSR, the investigation that led to this prosecution began when the FBI’s
Child Exploitation and Human Trafficking Force received a tip from a non-profit organization
about trafficking of minor victims—many of whom were residing, or had previously resided, at
Facility-1. (PSR ¶ 10). Ultimately, the investigation has led to the prosecution of 19 individuals
for sex trafficking offenses, each of whom has been convicted either by entering into a plea
agreement or following trial. Even among this group of 19 defendants, the defendant’s—and, for
that matter, Morciglio’s—conduct stands out as particularly violent, exploitative, and horrendous.
None of these defendants trafficked victims who were as young as Minor Victim-2 or used force
and manipulation on the same scale as Vanier and Morciglio. The Stipulated Guidelines Range
here reflects that this defendant’s conduct, even among some similarly situated defendants, stands
out because of his violence and the particular vulnerability of his victims. 3

3
  Eight defendants have already been sentenced, including far less culpable defendants who
assisted or facilitated other defendants’ exploitation of minor girls and who pled to conspiracy to
violate the Travel Act, in violation of Title 18, United States Code, Section 371. This group
includes: Ruben Sands, who was sentenced to 60 months’ imprisonment in United States v. Sean
Merchant, et al., 18 Cr. 527 (KMW); Christopher Bullock, Dariel Braham, and Adrienne Roberts,
sentenced to 54, 48, and 48 months’ imprisonment, respectively, in United States v. Hubert
Dupigny, et al., 18 Cr. 528 (JMF); and Cimmie Wright, who was sentenced to 51 months’
imprisonment in United States v. Jabari Kennedy, et al., 18 Cr. 529 (JFK). It also includes
Lawrence Walsh, who was sentenced after the time of the defendant’s submission. See United
States v. Lawrence Walsh, S1 18 Cr. 874 (JSR). Walsh entered into a cooperation agreement and
testified as a Government witness at trial against his co-defendant, Luidji Benjamin. Walsh
received a sentence of time-served after serving approximately 19 months’ imprisonment.
    Other sentenced defendants who actively trafficked minors used substantially less or no
violence, like Jermaine Myrie, sentenced to 135 months’ imprisonment after pleading guilty to a
single count of sex trafficking conspiracy, in violation of Title 18, United States Code, Section
1594(c), or Luidji Benjamin, sentenced to 204 months’ imprisonment after being convicted at trial
of one count of sex trafficking of a minor, in violation of Title 18, United States Code, Section
          Case 1:18-cr-00873-VSB Document 58 Filed 10/02/20 Page 6 of 8
                                                                                           Page 6 of 8


        What distinguishes the defendant is the callousness, and intensity, of the violence and
manipulation that he used to control his victims. The defendant treated his victims as if they were
his property—he “purchased” Minor Victim-2 and branded Minor Victim-1 with a tattoo. He
lowered his overhead by hacking off Minor Victim-2’s hair, ensuring he would not have to pay for
her upkeep. He told Minor Victim-2’s family member that they would never see Minor Victim-2
again and threatened physical violence against that family member. (See Ex. A). The defendant’s
treatment of these victims reflects a startling disregard for his victims’ lives and a disturbingly
callous indifference to anyone’s life but his own.

         The defense’s sentencing submission, and particularly the mitigation report (Ex. A) and
letter from the defendant’s sister (Ex. D) appended thereto, raise compelling considerations about
the violent, tragic circumstances of the defendant’s childhood. The defendant’s life has been
undeniably challenging. No one should have to suffer through such hardship. The Government
also credits the defendant for his acceptance of responsibility, especially in view of the fact that a
life sentence is within the Stipulated Guidelines Range. His acceptance of responsibility has
spared his victims the further trauma of having to testify and relive their abuse at a trial. In the
Government’s view, however, there comes a point where conduct is so heinous, has such
debilitating effects on others, and has such deleterious effects for society that such mitigating
factors are simply outweighed by the gravity of the offense conduct. This is such a case. The
defendant caused immeasurable suffering to Minor Victim-1 and Minor Victim-2. Put simply, he
not only sold them to strangers for sex, he brutalized them, reduced them to chattel, and effectively
terrorized them into obedience. As much as the defendant encountered difficulties in his own
childhood, he robbed Minor Victim-1 and Minor Victim-2 of their childhoods and forever altered
their lives. The tragic circumstances of his own life do not change the fact that he has exhibited a
dangerous brutality and indifference to the victims here despite, or even because of, their
vulnerability.

        The defendant’s role, the extent of the harm he imposed on these vulnerable victims, and
the seriousness of the offense are all appropriately addressed and accounted for in the Guidelines
calculation. Accordingly, a sentence within the Stipulated Guidelines Range of 360 months to life
imprisonment would be just and proper here.


1591(b)(2), and one count of sex trafficking conspiracy, in violation of Title 18, United States
Code, Section 1594(c). See United States v. Jermaine Myrie, S3 18 Cr. 527 (KMW); see United
States v. Luidji Benjamin, 18 Cr. 874 (JSR).
        The defendant’s conduct is comparable, though significantly more violent, to defendants
who have yet to be sentenced, including: Lloyd Kidd, who was convicted at trial of sex trafficking
and production of child pornography offenses, see United States v. Lloyd Kidd, S2 18 Cr. 872
(VM); Hubert Dupigny, who was convicted at trial of sex trafficking offenses, see United States
v. Hubert Dupigny, S1 18 Cr. 528 (JMF); as well as other defendants, who pled guilty to
substantive counts of sex trafficking minors, including Sean Merchant, see United States v. Sean
Merchant, S4 18 Cr. 527 (KMW), and Steven Lesane, see United States v. Steven Lesane, S7 18
Cr. 527 (KMW). Nevertheless, the defendant’s Stipulated Guidelines Range exceeds that of other
similarly situated defendants, such as Sean Merchant (235 to 293 months’ imprisonment) and
Steven Lesane (210 to 262 months’ imprisonment).
          Case 1:18-cr-00873-VSB Document 58 Filed 10/02/20 Page 7 of 8
                                                                                         Page 7 of 8


       2. The Need to Protect the Public and Deter the Defendant and Other Similarly Situated
          Individuals

         The defendant’s criminal history is also an aggravating factor that favors imposition of a
sentence within the Stipulated Guidelines Range. The defendant has a long record of disobeying
law enforcement and failing to abide by the law. Although some of those offenses were minor—
such as failing to pay for transportation or engaging in disorderly conduct—others were far more
serious and further demonstrate the defendant’s violent nature and reckless disregard for human
life, particularly when he stands to benefit financially. In 2014, for example, the defendant robbed
a store, got into a fight with the store manager, kicked down the front door of the store, and
“threatened the store manager with a box cutter.” (PSR ¶ 56.) In 2011, the defendant and several
others were arrested after they were seen repeatedly punching and kicking a victim, who they then
robbed. (PSR ¶ 48.) Only a few days later, the defendant robbed yet another victim on the street,
“simulated a weapon with his hand,” and forcibly removed the victim’s cellphone. (PSR ¶ 49.)
The defendant has exhibited a troubling pattern of using force against those weaker than him to
take what he wants.

        The defendant was sentenced to substantial prison terms for some of those offenses. Yet,
those sentences did nothing to deter the defendant from committing the instant offense, which is
the most serious in his long criminal history. Indeed, between his initial trafficking of Minor
Victim-2 and when he first met Minor Victim-1, he was convicted of no fewer than 10 offenses.
Yet, he then continued to engage in abhorrent conduct by trafficking Minor Victim-1 and
revictimizing Minor Victim-2. The defendant has demonstrated that he poses a real and escalating
danger to the community and those vulnerable within it. The only measure that stopped the
defendant from continuing to engage in profiting from commercial sex was his December 2018
arrest. This submission cites only a few examples of the text messages identified by law
enforcement during searches of certain of the defendant’s cellphones. In actuality, there are
dozens, if not hundreds, of text messages arranging commercial sex acts. The defendant’s
engaging in this behavior was, to him, normal. When conduct like this becomes unremarkable to
an individual—just a part of everyday life—“right” and “wrong” lose meaning, and lenient
sanctions lose their effectiveness. To put a fine point on it: this investigation has showed,
regrettably, that the only way to protect the community, particularly vulnerable members of the
community, from the defendant’s crimes, is incapacitation. That is the only way future victims
will be prevented from suffering, at the defendant’s hands, some of the horrors he survived.
Accordingly, a substantial sentence is necessary to deter the defendant and to protect the public
from future crimes by this defendant.

        Moreover, there also is a stark need for general deterrence in this case, as the offense
involved the victimization of some of the most vulnerable members of society. A substantial
sentence of incarceration within the Stipulated Guidelines Range would send a powerful message
to others who might seek to victimize minors that such actions will not be taken lightly. A period
of incarceration of 360 months to life imprisonment would demonstrate that those who victimize
children—especially vulnerable ones from the foster care system—will be held accountable for
the incalculable pain that they impose on their victims.
         Case 1:18-cr-00873-VSB Document 58 Filed 10/02/20 Page 8 of 8
                                                                                          Page 8 of 8


F. Conclusion

       For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence within the Stipulated Guidelines Range of 360 months to life imprisonment. Such a
sentence would be sufficient, but not greater than necessary, to serve the legitimate purposes of
sentencing.



                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney

                                                By:          /s/
                                                      Mollie Bracewell
                                                      Elinor Tarlow
                                                      Jacob Gutwillig
                                                      Assistant United States Attorneys
                                                      (212) 637-2218/1036/2215
